IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-11-00233-CV

                                 IN THE INTEREST OF
                        A.L.H., G.F.H., AND B.J.H., CHILDREN,



                                 From the 220th District Court
                                   Hamilton County, Texas
                                   Trial Court No. FM10909


                                MEMORANDUM OPINION


        Billy Joe Hollingsworth, III appeals from the trial court’s Order in Suit to Modify

the Parent-Child Relationship. We affirm.

                                           Background Facts

        Billy Joe Hollingsworth, III and Sharon Lee Hollingsworth were divorced in

2010. They were named joint managing conservators of their three children, A.L.H.,

G.F.H., and B.J.H. Billy Joe was named the conservator with the right to establish the

primary residence of G.F.H. and B.J.H. within Hamilton County, Texas, and Sharon was

named the conservator with the right to establish the primary residence of A.L.H.

within Hamilton County.



In the Interest of A.L.H., G.F.H., and B.J.H., Children                              Page 1
        On January 24, 2011, Billy Joe filed a petition to modify the parent-child

relationship seeking to have the geographic restriction removed so that he could move

G.F.H. and B.J.H. out of the State of Texas. The trial court granted the motion and

modified the decree to remove the restriction on the domicile of G.F.H. and B.J.H. The

Order provided that Sharon would have visitation based upon the “over 100 miles”

provisions of the divorce decree beginning in the summer of 2011.

                                                Argument

        In his sole issue, Billy Joe complains that the trial court abused its discretion in

requiring him to violate the truancy laws of the State of Colorado to comply with the

visitation schedule.         We review a trial court's decision in a case concerning a

modification of conservatorship under an abuse of discretion standard. Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). A trial court abuses its discretion if it acts

arbitrarily or without reference to guiding principles. Downer v. Aquamarine Operators,

Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

        In his petition to modify, Billy Joe asked the trial court to remove the restriction

requiring him to live in Hamilton County. The trial court granted the petition to

modify and removed the restriction. The original divorce decree contained a provision

for visitation if the parents resided more than 100 miles apart. The petition to modify

did not seek to modify that provision.             The record does not show that any evidence

was presented to the trial court that the visitation schedule violated the truancy laws of

the State of Colorado. Billy Joe has not shown that the trial court abused its discretion

in granting the petition to modify. We overrule the sole issue on appeal.

In the Interest of A.L.H., G.F.H., and B.J.H., Children                                 Page 2
                                               Conclusion

        We affirm the trial court’s judgment.



                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 23, 2012
[CV06]




In the Interest of A.L.H., G.F.H., and B.J.H., Children          Page 3